Motion to amend remittitur granted to the extent indicated. Return of remittitur requested and, upon return, it will be amended by adding thereto the following: Upon the appeal *772herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the rights of the defendant under the Fourteenth Amendment were denied. The defendant urged that his rights thereunder were violated by reason of the trial court’s erroneous statement that he had received a psychiatric examination and was competent to stand trial. The Court of Appeals held that there was no denial of the defendant’s constitutional tights. (See 30 N Y 2d 659.)